FILED
                            NOT FOR PUBLICATION                               JUN 24 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NIRMAL SINGH,                                     No. 08-70434

              Petitioner,                         Agency No. A099-330-446

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                     Argued and Submitted December 15, 2010
                               Pasadena, California

Before: KOZINSKI, Chief Judge, O’SCANNLAIN, GRABER, McKEOWN,
FISHER, GOULD, PAEZ, RAWLINSON, CLIFTON, CALLAHAN, and BEA,
Circuit Judges.

       Nirmal Singh, a native and citizen of India, petitions this court for review of

a decision of the Board of Immigration Appeals (“BIA”) denying his applications

for asylum, withholding of removal, and relief under the Convention Against




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Torture (“CAT’).1 We have jurisdiction under 8 U.S.C. § 1252. Factual findings

underlying the agency’s denial of relief are reviewed for substantial evidence,

Kozulin v. INS, 218 F.3d 1112, 1115 (9th Cir. 2000), and they are “conclusive

unless any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B). As the facts of the case are known to the

parties, we need not repeat them here.

                                           I

      With respect to withholding of removal, the agency denied relief because the

government established that Singh “could avoid a future threat to his . . . life or

freedom by relocating to another part of the proposed country of removal and,

under all the circumstances, it would be reasonable to expect the applicant to do

so.” 8 C.F.R. § 1208.16(b)(1)(i)(B).

      Nothing in the record compels a contrary conclusion. 8 U.S.C.

§ 1252(b)(4)(B). In his own testimony, Singh only expressed a fear of Punjab

police, and noted several lengths of time in which he was able to reside in other

portions of India without incident. The record further demonstrates that Punjabi

Sikhs such as Singh are able to relocate to other parts of India. Moreover, the



      1
        Singh’s asylum claim is addressed in a separate opinion. See Singh v.
Holder, No. 08-70434, — F.3d — (9th Cir. 2011) (en banc).

                                           2
record does not compel the conclusion that rank-and-file members of Singh’s

political party are subject to persecution.

                                              II

      The agency likewise denied relief under the CAT, because the government

established that Singh “could relocate to a part of the country of removal where he

. . . is not likely to be tortured.” 8 C.F.R. § 1208.16(c)(3)(ii). There is no

presumption of future persecution in this context: rather, “the burden is on the

applicant to show that it is more likely than not that []he will be tortured, and one

of the relevant considerations is the possibility of relocation.” Hasan v. Ashcroft,

380 F.3d 1114, 1122 (9th Cir. 2004).

      Singh’s assertions with respect to this claim are substantially similar to those

under withholding of removal. For all the reasons stated in the prior Part, Singh

has “failed to establish that internal relocation within [India] was impossible.”

Lemus-Galvan v. Mukasey, 518 F.3d 1081, 1084 (9th Cir. 2008). The record does

not compel reversal of the BIA’s denial of Singh’s request for CAT relief.

      Accordingly, Singh’s petition for review with respect to withholding of

removal and relief under the CAT is

      DENIED.




                                              3